Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Dec. 12, 2019, is acknowledged and has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, the limitation “in every possible position of the pre-tensioning piston” is confusing, in that it implies a scope that is confusing (i.e., the common understanding of “every possible position” implies conditions where the piston may not even be directly installed in the assembly; in claim 1, lines 14-14, the recitation of the spring being connected in parallel in a force transmitting manner “in every possible position of the pretensioning piston of a bearing spring…” is confusing, with respect to the second 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Gönnheimer (DE 101 21 918, cited by applicant) in view of Bryant (US 7,360,776).
Gönnheimer teaches a bearing spring/damper device for use in a vehicle (10, 30), including a hydraulic vibration damper (30) comprising a damper cylinder (32) and damper piston (included, not illustrated, ¶0020) guided in the cylinder, wherein a piston rod (33) is fastenable to a vehicle body (5, via nut 46) while the damper cylinder is supportable on a wheel steering element (¶0016), a pre-tensioning spring (82) is functionally clamped or supported between the damper piston and a pre-tensioning piston (78), the pre-tensioning piston being hydraulically displaceable in the longitudinal direction parallel to the central axis of the piston rod, ‘by way of’ a supporting chamber (at 80) which is filled with a hydraulic medium and movable by way of a conveying apparatus (hydraulic supply connection 73) which allows flow into or out of the supporting chamber. The reference to Gönnheimer does not specifically teach that the 
Bryant teaches that it is well known in the providing of suspension damper devices having pre-tensioning spring elements and internal piston portions, to provide a “coil-over” type spring (14) to be deployed in parallel with the internal spring and damper structure, the spring (14) being ‘ultimately’ clamped between the vehicle body (sprung mass represented by chassis 16 through clamp portion 35 and housing 33) and the wheel (un-sprung wheel mass as represented by wheels and axles 15 through clamp portion 36 and axle mount 17). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the spring and damper unit as taught initially by Gönnheimer with a ‘coil-over’ type of spring as taught by Bryant connected in parallel with the internal force-transmitting structure of the spring and damper unit taught initially by Gönnheimer, for the purpose of carrying the overall sprung vehicle load to lift the chassis to a desired vehicle height without forcing the damper portion to assume a vehicle load-carrying condition.
Allowable Subject Matter
Claims 2-6, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McIntyre teaches a known coil-over shock absorber structure; Foley teaches a coil-over shock with a manually operated hydraulic pre-tension mechanism; Lee teaches a resilient strut mounting; Cox teaches a pretension arrangement for a damper with plural concentric piston elements; and Von Tardy-Tuch teaches a multi-part suspension mount structure.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616